Citation Nr: 1316866	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  08-26 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia. 

2.  Entitlement to service connection for a right knee disorder.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

M. Donohue, Counsel
INTRODUCTION

The Veteran served on active duty from February 1974 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and December 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In the March 2009 rating decision, the RO denied service connection for a right knee disorder along with seven other claims for service connection.  The Veteran filed a notice of disagreement with the decision, and the RO issued a statement of the case (SOC) in September 2009 which addressed all eight issues.  However, in his October 2009 substantive appeal, the Veteran indicated that he was only appealing the issue of service connection for a right knee disorder.  See 38 C.F.R. § 20.202 (2012) (if a SOC lists several issues, the substantive appeal must either indicate that the appeal is being perfected as to all issues or must specifically identify the issues being appealed).  Accordingly, the other seven issues that were denied by the RO in March 2009 are not before the Board for consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his August 2008 and October 2009 substantive appeals, the Veteran requested that he be scheduled for a hearing at the RO before a Veterans Law Judge.  In response to an August 2011 letter, the Veteran clarified that he wanted a videoconference hearing with a Veterans Law Judge. 

Meanwhile, in a December 2010 statement, the Veteran notified the RO that his address had recently changed.  In response to the above mentioned August 2011 letter, the Veteran also provided a new address.

The record reflects that the Veteran was scheduled for a hearing in July 2012, and the RO sent letters to him in June 2012 and July 2012 notifying him of the date and time of his scheduled hearing.  The Veteran failed to report for the proceeding; however, the record indicates that the notification letters were mailed to his previous address.  As such, it is not clear that he received notice of the scheduled hearing.

The failure to afford the Veteran a hearing would amount to a denial of due process. 38 C.F.R. § 20.904(a)(3) (2012).  Therefore, the Veteran should be scheduled for a hearing before the Board and be notified of the scheduled proceeding using his current address.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to verify the Veteran's current mailing address.  

2. The RO should then take appropriate steps to schedule the Veteran for a personal hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


